IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40700
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN RAMON ALVAREZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-96-CR-219-1
                      --------------------
                        January 28, 2003

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Proceeding pro se, Juan Ramon Alvarez appeals his conviction

for possession of marijuana with the intent to distribute it.    He

argues that the district court erred when it denied his motion to

suppress evidence of marijuana discovered pursuant to an

investigatory stop made in Alvarez’s driveway.   In reviewing the

denial of a motion to suppress, the district court’s factual

findings are reviewed for clear error and the legal conclusions


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40700
                                -2-

are reviewed de novo.   United States v. Smith, 273 F.3d 629, 632

(5th Cir. 2001).   The evidence is reviewed in the light most

favorable to the prevailing party.    Id.

     Alvarez argues that the district court erred when it

concluded that he lacked standing to object to the search of the

van he was driving because he lacked permission from the van’s

owner to drive it on that occasion.   We agree.   A homeowner may

have a reasonable expectation of privacy in a vehicle owned by a

third party but parked on the homeowner’s property.    United

States v. Gomez, 276 F.3d 694, 697-98 (5th Cir. 2001).    Because

the van was searched on his property and “was the subject of the

unlawful enterprise in which he took part,” Alvarez has standing

to challenge the search.   See id. at 697.

     Alvarez argues that there was not reasonable suspicion to

perform an investigatory stop of the van.    After a thorough

review of the record and application of the factors enunciated in

United States v. Brignoni-Ponce, 422 U.S. 873, 884-885 (1975), we

conclude that the investigatory stop of Alvarez was made with

reasonable suspicion of Alvarez’s criminal activity.

     Alvarez argues that there no investigatory stop, but rather

he was followed onto his private property.    Investigatory stops

may in some circumstances occur on private property.     See United

States v. McLaughlin, 578 F.2d 1180, 1183-84 (5th Cir. 1978).       In

McLaughlin, we declined to create a rule that automobile drivers

are safe if they can make the sanctuary of the nearest private
                             No. 02-40700
                                  -3-

driveway or carport.    Because the agent who stopped Alvarez could

have stopped the van on the street right before Alvarez turned

into the driveway and the agent closely followed Alvarez onto his

property, the stop in the driveway was not unreasonable.        See

id.; see also Scher v. United States, 305 U.S. 251, 255 (1938).

     Alvarez also argues, for the first time on appeal, that the

investigatory stop took four hours to complete.    We do not

consider new evidence furnished for the first time on appeal and

may not consider facts which were not before the district court

at the time of its ruling.     Theriot v. Parish of Jefferson, 185

F.3d 477, 491 n.26 (5th Cir. 1999).

     Alvarez further argues that the marijuana was not visible in

the van because the van’s windows were covered by curtains and

venetian blinds.     The border patrol agent who testified at

Alvarez’s suppression hearing refuted this allegation.    The

district court determined that the bundles of marijuana were

visible from the rear windows of the van.    When there are two

permissible views of the evidence, the factfinder’s choice

between them cannot be clearly erroneous.     United States v.

Gillyard, 261 F.3d 506, 509 (5th Cir. 2001), cert. denied, 122

S. Ct. 841 (2002).

     The subsequent search of the van was not tainted by the stop

because the stop was made with a reasonable suspicion that the

van contained marijuana or other contraband.     See United States

v. Espinosa-Alvarado, 302 F.3d 304, 306-07 (5th Cir. 2002).       The
                           No. 02-40700
                                -4-

district court did not err in denying Alvarez’s motion to

suppress.   The judgment of the district court is AFFIRMED.